                    PRUDENT EXHBIT 10




Case 20-04002-MJH   Doc 73-5   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 1 of 4
Case 20-04002-MJH   Doc 73-5   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 2 of 4
Case 20-04002-MJH   Doc 73-5   Filed 11/13/20
                                                                  DEF_1283
                                                Ent. 11/13/20 21:51:27
                                                                     Pg. 3 of 4
Case 20-04002-MJH   Doc 73-5   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 4 of 4
